People ex rel. Luck v Squires (2019 NY Slip Op 04846)





People ex rel. Luck v Squires


2019 NY Slip Op 04846


Decided on June 14, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


633 KAH 18-01807

[*1]The People of the State of New York ex rel. Melinda Luck, PETITIONER-APPELLANT,
vS. SQUIRES, SUPERINTENDENT, ALBION CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


MELINDA LUCK, PETITIONER-APPELLANT PRO SE.

	Appeal from an order of the Supreme Court, Orleans County (Michael M. Mohun, A.J.), entered August 15, 2018. The order denied the motion of petitioner seeking leave to renew or reargue her petition for a writ of habeas corpus. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in People ex rel. Luck v Squires ([appeal No. 1] — AD3d — [June 14, 2019] [4th Dept 2019]).
Entered: June 14, 2019
Mark W. Bennett
Clerk of the Court